Citation Nr: 1547803	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for right hear hearing loss.

2.  Entitlement to an increased rating for chronic adjustment disorder rated 10 percent prior to February 9, 2009, and rated 50 percent as of February 9, 2009.

3.  Entitlement to a compensable rating for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to April 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The issue of entitlement to an increased rating for left ear hearing loss, currently rated as 0 percent disabling has been raised by the Veteran in the December 2008 notice of disagreement, the July 2010 substantive appeal, and in subsequent statements submitted by the Veteran.  As the issue of an increased rating for left ear hearing loss is inextricably intertwined with the claim for service connection for right ear hearing loss, the Board has jurisdiction over that issue.

The Board notes that the Veteran submitted a claim for service connection for posttraumatic stress disorder (PTSD), and in November 2012 the RO sent the Veteran notice regarding the PTSD claim.  In subsequent June 2013 and November 2013 statements, the Veteran clarified that the PTSD claim is based on military sexual trauma she experienced during basic training at Fort Jackson, South Carolina in 1974.  To date, it appears that the RO has not yet issued a rating decision addressing the PTSD claim based on military sexual trauma.  Therefore, that issue is referred to the RO for consideration.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for right ear hearing loss and entitlement to an increased rating for left ear hearing loss are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Prior to February 9, 2009, the medical evidence of record shows that the Veteran's psychiatric disability was predominantly manifested by symptoms of depressed mood, chronic sleep impairment, and depression.

2.  Since February 9, 2009, the medical evidence of record shows that the Veteran's psychiatric disability was predominantly manifested by depressed mood, depression, chronic sleep impairment, disturbances of motivation and mood, self-isolation, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but not higher, for adjustment disorder with depressed mood prior to February 9, 2009, have been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9440 (2015).


2.  The criteria for a rating in excess of 50 percent for adjustment disorder with depressed mood since February 9, 2009, have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9440 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in October 2007 and June 2009, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain the evidence.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent June 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in November 2007 and June 2009.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Chronic adjustment disorder is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9440, General Rating Formula for Mental Disorders (2015).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 4th ed. (1994).  

Although GAF scores are evidence to be considered in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued.  Rather, it must be considered in light of the actual symptoms of a psychiatric disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the VA disability rating to be assigned.  The rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to February 9, 2009

At the time the Veteran filed a claim for service connection for depression, secondary to service-connected abdominal hysterectomy, she reported depression, a desire to sleep often, and a lack of interest in doing things she used to enjoy such as spending time with family and friends, shopping, and cooking.  

A November 2007 VA mental disorders examination shows that the Veteran reported that in 1989, after a hysterectomy, she developed difficulty sleeping and poor concentration for several weeks.  She also stated she had low self-esteem, and married her current husband almost immediately after the surgery because she was worried no other man would want to be with her without a uterus.  The Veteran reported other brief episodes of depressed mood associated with insomnia and mild anhedonia over the years since then, but always in response to acute psychosocial or medical stressors.  She stated her symptoms had never become severe, and she denied a history of suicidal or homicidal ideation and psychosis.  At the time of the VA examination, the Veteran reported symptoms of depressed mood, with mild symptoms of depression that minimally interfered with her social functioning but otherwise did not impair functioning.  She stated that she had regular interactions with family and a few friends, although she sometimes avoided the phone because she didn't want to talk to anyone.  The Veteran also stated that she used to enjoy entertaining and cooking for guests, but lost interest due to her physical limitations and financial restraints.  She denied any sleep impairment at the time of the VA examination.  It was noted that the Veteran did not isolate herself, but she stated she did not engage in social activities, and was not able to meet work demands and responsibilities due to her medical illnesses and related physical limitations, her husband's physical limitations, and financial constraints.  The examiner noted that the Veteran's current psychiatric symptoms were mild and occurred in response to physical and psychosocial stressors, and that her unemployment, medical problems, and marital issues interfered with her functioning much more than her psychiatric symptoms.  The examiner diagnosed recurrent adjustment disorder with depressed mood and assigned a GAF of 60, indicative of moderate symptoms.  The examiner stated that the Veteran had psychiatric signs and symptoms that were transient and generally mild, which had decreased work efficiency and ability to perform occupation tasks only during periods of significant stress.  The examiner also stated that the Veteran's symptoms were not severe enough to require continuous medication or to interfere significantly with occupational and social functioning.  

An April 2008 VA initial mental health assessment shows that the Veteran reported that since beginning anti-depressants two weeks prior she was having difficulty sleeping.  She also reported anxiety and increased irritability since four weeks prior when her ex-husband, the father of her children, died.  She reported current symptoms of anhedonia, decreased energy, concentration, and appetite, increased feelings of guilt, and frustration with decreasing physical health.  The examiner diagnosed adjustment disorder with depressed mood, and assigned a GAF of 60.

VA is not required to find the presence of all, most, or even some of the enumerated symptoms in the General Rating Formula for Mental Disorders to assign a particular rating.  The decision should focus on the social and occupational impairment resulting from the symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir.2013); Sellers v. Principi, 372 F.3d 1318 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In reviewing the record, the Board finds that the probative medical and lay evidence of record shows that prior to February 9, 2009, the frequency, duration, and severity of the Veteran's psychiatric symptoms, demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  Therefore, a 30 percent rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).  Specifically, the psychiatric disability was been manifested by depressed mood and sleep impairment.  

However, the Board finds that the criteria for a rating greater than 30 percent were not met prior to February 9, 2009.  The Board finds that the evidence does not show that the psychiatric symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  The Board notes that the Veteran maintained social and familial relationships, despite being limited in her participation of specific activities due to physical and financial limitations.  Therefore, difficulty in establishing and maintaining effective work and social relationships was not shown.  

Accordingly, the Board finds that the evidence supports the assignment of a 30 percent rating, but not higher, for adjustment disorder with depressed mood for the period prior to February 9, 2009.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating during this time period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of February 9, 2009

A June 2009 VA mental disorders examination shows that the Veteran reported that she took an anti-depressant daily, which the examiner noted helped with her sleep problems, but she still had severe depression.  The Veteran reported little interest or pleasure in doing things, depression, sleep impairment, little energy, feeling bad about herself, and poor concentration.  The Veteran's subjective complaints were noted as prominent anhedonia, lack of motivation, and social withdrawal.  The Veteran stated that her depression caused chronic sleep impairment and as a result she was unable to drive to work because she would fall asleep at the wheel.  She also stated that she was too depressed and withdrawn to function effectively at work.  The Board notes that the Veteran has been granted individual unemployability effective February 9, 2009.  Socially, the Veteran reported that she had a very good relationship, free from any problems, with her spouse, and a good relationship with her children.  She stated that she had few social relationships because she did not want to be bothered with people.  She also reported that she did not participate in social activities and leisure pursuits, and no longer attended church or bible study.  In regard to the Veteran's social functioning, the examiner noted that she isolated herself, was capable of basic activities of daily living, and was able to meet family responsibilities.  The examiner also noted that the Veteran's psychiatric symptoms severely affected the Veteran's employment, relationships with friends and neighbors, leisure activities, schooling, and quality of life.  However, the examiner stated that the Veteran was not unemployable, and commented that she needed to have her depression adequately treated, as her current prescription was insufficient treatment for her depression.  The examiner diagnosed major depression, and assigned a GAF of 48, indicative of serious symptoms.  Lastly, the examiner commented that the Veteran's symptoms of depression appeared to have worsened since the last examination in 2007.

VA treatment notes from August 2010, October 2010, and August 2011 show that the Veteran was taking additional medications for depression and reported that she was doing fairly well on her medications, with a decrease in symptoms of depression and anxiety.

In reviewing the record, the Board finds that the probative medical and lay evidence of record shows that from February 9, 2009, the frequency, duration, and severity of the Veteran's psychiatric symptoms, more nearly approximates occupational and social impairment with reduced reliability and productivity.  Therefore, a 50 percent rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).  Specifically, the psychiatric disability has been manifested by depressed mood, chronic sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Additionally, the Veteran's GAF for this period was 48, indicative of serious symptoms.  

However, the Board finds that the criteria for a rating greater than 50 percent are not met.  The Board finds that the evidence does not show that the psychiatric symptomatology results in deficiencies in most areas.  The Board notes that the Veteran has maintained familial relationships.  Therefore, the inability to establish and maintain effective relationships is not shown.  In addition, the Board finds that near continuous depression affecting the ability to function independently, appropriately, and effectively, is not shown.  The evidence shows that the Veteran functions adequately much of the time.  That does not constitute near-continuous depression affecting the ability to function independently.  Spatial disorientation is not shown.  Neglect of personal appearance and hygiene is not shown.  While there may be some difficulty adapting to stressful circumstances, such as a work like setting, the Board finds that the overall level of symptomatology does not rise to deficiencies in most areas.  The Board acknowledges that the list of symptoms is only a guideline for each rating and that the pertinent consideration is the level of social and occupational impairment caused.  The Board finds that the Veteran does not meet the criteria for a higher rating based on the level of social and occupational impairment caused by the symptoms shown.

Accordingly, the Board finds that the evidence supports the assignment of a 50 percent rating, but not higher, for adjustment disorder with depressed mood during the period from February 9, 2009.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225 (1993). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If both of those steps are not met, the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet App 111 (2008). 

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  When rating psychiatric disabilities, the Board does not limit its analysis to just the factors in the general rating formula, but considers all factors that may indicate the level of impairment.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, only the most extraordinary symptoms would not be contemplated by the diagnostic codes as currently interpreted.  The Board finds that extraordinary symptoms are not shown here.  Therefore, the Board finds that the assigned schedular rating is adequate to rate the Veteran's adjustment disorder with depressed mood disability, and no referral for consideration of an extraschedular rating is required.


ORDER

Entitlement to an increased rating of 30 percent, but not higher, for adjustment disorder with depressed mood prior to February 9, 2009, is granted.

Entitlement to a rating in excess of 50 percent for adjustment disorder with depressed mood since February 9, 2009, is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that she has a current right ear hearing loss disability that is related to service.  Specifically, the Veteran states that she was exposed to noise while on the firing range and during simulated war games.  At a June 2009 VA audiological examination, she was diagnosed with mild sensorineural hearing loss in the right ear and has been given hearing aids from the VA.  The VA examiner was not asked to give an opinion as to the etiology of right ear hearing loss, therefore an opinion must be sought before adjudication of this issue can be completed.  Therefore, on remand, the Veteran should be scheduled for a VA examination to determine whether the Veteran has a current right ear hearing loss disability that is related to her military service.

The Veteran contends that her left ear hearing loss is worse than the current 0 percent rating.  As the last VA examination was conducted in June 2009, that examination may not show the current severity of the Veteran's left ear hearing loss disability.  Therefore, on remand the Veteran should be provided a VA audiological examination to assess the current severity of left ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to assess the nature and etiology of right ear hearing loss, and the current severity of left ear hearing loss disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should state whether it is at least as likely as not (50 percent probability or more) that any current right ear hearing loss is due to or the result of noise exposure during active service, to include exposure to noise from a firing range and simulated war games.  The examiner should describe what limitations hearing loss causes occupationally and in everyday life.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


